The judgment of the court was pronounced by
Slidell, J.
Gresham obtained a judgment in the parish of Madison against Beard and Bush. A fi. fa. issued, addressed to the sheriff of Carroll parish, and upon application to Beard forpayment,he, on the 14th July, 1849, addressed a written notice to the sheriff, in which he recognises the fi. fa. as issuing from the parish of Madison, and points out certain moveables, which he directs him to seize. This the sheriff did, and advertised the property to be sold on the 4th August, at Beard's residence, within the usual hours of sale. On the 24th July, 1849, Beard presented to the district judge a petition for injunction upon two grounds: 1st. That in his advertisement the sheriff erroneously stated the fi. fa. as issuing from the District Court for the parish of Can'oll, when in point of fact it issued from the District Court for the parish of Madison. 2d. That the advertisement does not show within what time said property would be sold; *170the expression “ within the usual hours of sale,” being too indefinite. These objections are made nakedly, without any assertion of an apprehension that any injury would result to the petitioner, or even that he believed that on the day of sale the sheriff intended to commence his sale before the hour of 11 o’clock, designated by the statute of 1842. We think the petition showed no equitable ground for an injunction, and should have been dissolved. It is proper to add, that this cause was tried upon the- same evidence as the injunction suit between the same parties, (No. 1609,) and the facts which will be noticed in the consideration of that case furnish additional evidence that the debtor was actuated by no other motive than a desire to delay his creditor.
As the creditor thought proper to recognise his first advertisement as erroneous, in consequence of the clerical error as to the parish, and to abandon it, we will merely dissolve the injunction in this case, without damages.
It is therefore decreed, that the judgment of the district court be reversed, and that the suit be dismissedthe costs in both courts to be paid by the plaintiffs.